Citation Nr: 1130963	
Decision Date: 08/22/11    Archive Date: 09/07/11

DOCKET NO.  08-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than April 27, 2007, for a 20 percent rating for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which granted service connection for a cervical spine disability (which it characterized as cervical disc disease, status-post discectomy at C5-6, C6-7, with osteophyte removal, fusion and instrumentation with left upper extremity radiculopathy) and assigned a 10 percent rating effective April 22, 2003.

In May 2007, the RO assigned a higher 20 percent rating for the Veteran's service-connected cervical spine disability effective April 27, 2007.

Although the Veteran initially requested a Travel Board hearing when he perfected a timely appeal in March 2008, he subsequently requested an RO hearing in May 2008.  This hearing was held at the RO in June 2008 and a copy of the hearing transcript has been added to the record.

The Board notes that the Veteran has submitted additional evidence in support of his claim after it was certified for appellate review in May 2009.  This evidence was submitted to the Board in July and August 2009 along with waivers of RO jurisdiction in the first instance.  See 38 C.F.R. § 20.1304(c) (2010).


FINDINGS OF FACT

1.  The Veteran's original claim of service connection for a cervical spine disability was date-stamped as received by the RO on April 22, 2003.

2.  In a rating decision dated on September 18, 2003, and issued to the Veteran and his service representative on September 24, 2003, the RO denied the Veteran's claim of service connection for a cervical spine disability; the Veteran subsequently perfected a timely appeal of this rating decision.

3.  In a rating decision dated on August 4, 2006, and issued to the Veteran and his service representative on August 14, 2006, the RO granted the Veteran's claim of service connection for a cervical spine disability (which it characterized as cervical disc disease, status-post discectomy at C5-6, C6-7, with osteophyte removal, fusion and instrumentation with left upper extremity radiculopathy) and assigned a 10 percent rating effective April 22, 2003.

4.  In a letter dated on September 7, 2006, and date-stamped as received by the RO on September 8, 2006, the Veteran disagreed with the 10 percent rating assigned for his service-connected cervical spine disability.

5.  In a rating decision dated on May 22, 2007, and issued to the Veteran and his service representative on July 9, 2007, the RO assigned a higher 20 percent rating effective April 27, 2007, for the Veteran's service-connected cervical spine disability.

6.  In an "Appeal Status Election" form signed by the Veteran, dated on July 16, 2007, and date-stamped as received by the RO on August 8, 2007, the Veteran stated that he agreed with the higher 20 percent rating assigned for his service-connected cervical spine disability but requested an effective date of April 22, 2003, for this rating.

7.  Service connection is in effect for a cervical spine disability, evaluated as 10 percent disabling effective April 22, 2003, and as 20 percent disabling effective April 27, 2007.

8.  The Veteran's service-connected cervical spine disability has been manifested by limited range of motion, pain, and numbness since the date that he filed his service connection claim.


CONCLUSION OF LAW

The criteria for an effective date of April 22, 2003, for a 20 percent rating for a cervical spine disability have been met.  38 U.S.C.A. §§ 5101(a), 5110, 5111 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1, 3.4(b)(1), 3.31, 3.105(a), 3.151(a), 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board grants entitlement to an effective date of April 22, 2003, for a 20 percent rating for a cervical spine disability, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to this claim.

The Veteran contends that he is entitled to an effective date earlier than April 27, 2007, for the 20 percent rating assigned for his service-connected cervical spine disability.  He specifically contends that, because the symptomatology attributable to his service-connected cervical spine disability has been the same since he filed his service connection claim on April 22, 2003, this is the appropriate effective date for the 20 percent rating assigned to his service-connected cervical spine disability.

In general, except as otherwise provided, the effective date of an evaluation of an award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  

Upon receipt of an informal claim, if a formal claim has not been filed, the RO will forward an application form to the claimant for execution.  If the RO receives a complete application from the claimant within one year from the date it was sent, the RO will consider it filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2010).

A report of examination or hospitalization which meets the requirements of this section will be accepted as an informal claim for benefits under an existing law or for benefits under a liberalizing law or VA issue, if the report relates to a disability which may establish entitlement.  38 C.F.R. § 3.157.  Once a formal claim for compensation has been allowed, receipt of a report of examination by VA or evidence from a private physician will be accepted as an informal claim for benefits.  In the case of examination by VA, the date of examination will be accepted as the date of receipt of a claim.  The provisions of the preceding sentence apply only when such reports relate to examination or treatment of a disability for which service-connection has previously been established, or when a claim specifying the benefit sought is received within one year from the date of such examination.  In the case of evidence from a private physician, the date of receipt of such evidence by VA will be accepted as the date of the claim.  Id.

For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within 1 year from such date; otherwise, the effective date is the date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2).  See Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred. VA's General Counsel said this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

As relevant to the Veteran's earlier effective date claim for a service-connected cervical spine disability, the Board notes that a 20 percent rating is assigned for traumatic arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003-5242 (2010).

The Board notes that VA revised the criteria for evaluating the spine during this appeal.  Thus, the Veteran is entitled to the application of the version of the regulation that is more favorable to him from the effective date of the new criteria; only the former criteria are to be applied for the period prior to the effective date of the new criteria.  VAOPGCPREC 3-2000.  Effective September 23, 2002, the Veteran's cervical spine disability could be rated by combining separate ratings for neurologic and orthopedic symptoms or by assessing the duration of incapacitating episodes over the last 12 months.  Under the former rating criteria for spinal disabilities, limitation of motion of the cervical spine warranted a 20 percent rating where the limitation of motion was moderate in degree.  See 38 C.F.R. § 4.71a, DC 5290 (effective prior to September 26, 2003).  Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an incapacitating episode is defined as a period of bed rest prescribed by a physician and treatment by a physician.  See Note 1 following DC 5293 (effective prior to September 26, 2003).  

Effective September 26, 2003, all rating criteria applicable to the diseases and injuries of the spine under 38 C.F.R. § 4.71a were amended.  See 68 Fed. Reg. 51,454 (August 27, 2003) codified at 38 C.F.R. § 4.71a, DC's 5235 to 5243 (2004).  The amendment changed the diagnostic code numbers used for all spine disabilities and instituted the use of a General Rating Formula for diseases and injuries of the spine for the new DC's 5235 to 5243.

Under the General Rating Formula, a 10 percent rating is assigned when forward flexion of the cervical spine is greater than 30 greater but not greater than 40 degrees or combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees or the combine range of motion of the cervical spine is not greater than 170 degrees.  These ratings are assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  See generally 38 C.F.R. §§ 4.71a, DC's 5235-5243 (effective September 26, 2003).  Note (1) to the General Rating Formula states that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment should be evaluated separately under an appropriate diagnostic code.  See generally 38 C.F.R. §§ 4.71a, DC's 5235-5243, Note (1) (effective September 26, 2003).

The Board finds that the evidence supports assigning an earlier effective date of April 22, 2003, for a 20 percent rating for the Veteran's service-connected cervical spine disability.  The competent evidence shows that the Veteran's service-connected cervical spine disability has been manifested by forward flexion limited to between 15 and 30 degrees since April 22, 2003, the date that he filed his service connection claim.  For example, a review of private treatment records submitted on April 22, 2003, indicates that the Veteran had cervical spine surgery in 1996.  Private cervical spine x-rays taken in January 1996 showed cervicothoracic scoliosis convexed to the left, spondylosis at C5-6 with anterior and posterior osteophytes, mild right neural foraminal encroachment at C3-4 due to degenerative uncovertebral joint disease, and moderate bilateral neural foraminal encroachment at C4-C6 due to degenerative uncovertebral joints.  

On private outpatient treatment with Al Robert Franco, M.D., in February 1996, the Veteran complained of neck discomfort radiating to the left shoulder and left forearm and left arm paresthesias.  X-rays of the cervical spine showed spondylosis and partially obliterated neural foramina at C4-5 and C5-6 "in keeping with entrapment neuritis."  Dr. Franco suggested that the Veteran be referred to a neurologist for electromyograph (EMG) testing.

On private surgical consultation with Waseem N. Ibrahim, M.D., in March 1996, the Veteran complained of 2 months of pain in the left side of the neck radiating in to his upper extremity.  The Veteran also complained that, when he moved his neck in a certain position, it created more pain with tingling and numbness which radiated down his left arm in to his hand, mostly on the medial aspect of the hand.  He stated that, on several occasions, he had dropped things from his hand and his pain awakened him at night if he made a wrong turn in bed.  There were no similar complaints on the right side.  Neurological examination showed free neck movements with the exception of extension with a tilt to the left that seemed to trigger the pain and numbness in the left upper extremity.  An EMG showed a mild increase in polyphasic potentials of muscles of both upper extremities.  Dr. Ibrahim stated that this might be evidence of chronic denervation of a very mild degree although he noted that the Veteran's EMG did not show active radiculopathy.  Dr. Ibrahim's assessment was that the Veteran probably had left C8 radiculopathy.  

On private outpatient treatment with Lawrence E. Clark, M.D., in May 1996, the Veteran complained of gradual onset of neck pain which radiated in to his left upper extremity and had begun in September 1995.  The Veteran denied any prior history of neck injury.  His neck pain radiated down the radial side of his arm, sometimes extending in to all fingers with a tingling and numbness in all digits but primarily involving the little and ring fingers.  He also reported dropping objects from his hand on several occasions.  If he bent his head towards his left shoulder, that could reduce some of the symptoms.  The neck pain occasionally awakened him at night.  There was no loss of bowel or bladder control.  Physical examination of the neck showed mild tenderness throughout the upper trapezius musculature, primarily on the left, with limited range of motion on rotation towards the left and left lateral bending.  Dr. Clark reviewed the Veteran's EMG and magnetic resonance imaging (MRI) scan of the cervical spine which showed evidence of bilateral neural foraminal encroachment at C4-C7 with the most significant abnormality at C5-6.  There also was broad based soft disc protrusion at C6-7 with moderate spinal stenosis and moderate neural foraminal encroachment and no significant disc protrusion at C7-T1.  Dr. Clark concluded that the Veteran had evidence of multilevel disc disease with the most significant abnormalities noted at C5-7.  He recommended that the Veteran undergo C5-6 and C6-7 cervical decompression and fusion with anterior plating.

Following surgery in June 1996, the Veteran was seen on outpatient treatment with Dr. Clark on July 1, 1996.  Dr. Clark stated that the Veteran's surgery had involved anterior cervical discectomy at C5-6 and C6-7 with osteophyte removal, anterior interbody fusion, allograft, and instrumentation.  At his post-surgery outpatient treatment visit with Dr. Clark on July 1, 1996, the Veteran reported feeling "considerably better than two weeks ago.  He states that he has had nearly no pain.  He notes there is some very slight discomfort in the neck.  There has been no radiation of pain down into his arm or hands.  There has been no loss of bowel or bladder control."  Physical examination showed a Philadelphia collar in place, the wound was healing well with evidence of erythema or drainage, good muscle bulk, strength, and tone, normal sensation, and equal tendon reflexes.  Dr. Clark concluded that the Veteran was improving well following surgery and advised him to change to a soft cervical collar.

On July 22, 1996, the Veteran stated that he was feeling well and had no complaints.  He noted "nearly complete cessation of pain" with no radiation in to his arms or hands.  Physical examination showed a soft collar in place and otherwise was unchanged.  Dr. Clark stated that he would return the Veteran to work in August 1996.

In October 1996, the Veteran reported total cessation of pain in his arms and hands without radiation.  The only discomfort he reported was very slight neck tightness in the lower posterior cervical region.  Physical examination showed a normal range of motion in the neck with good flexion and extension, lateral rotation, and lateral bending, diffusely preserved muscle bulk, strength, and tone, abnormal sensation, and equal and symmetrical tendon reflexes.  Dr. Clark stated that the Veteran had returned to work with no further problems.

A review of VA outpatient treatment records received in May 2003 shows that, on VA outpatient treatment in January 2002, the Veteran's complaints included lower neck pain without radiation to his arms or weakness or numbness in his arms.  Physical examination showed slight tenderness in the base of the neck on the right side.  The assessment included myofascial neck pain.

In August 2002, the Veteran's complaints included "some neck pains off and on" which worsened with movement.  He denied any radiation in to his arms or weakness and numbness in his arms.  Physical examination showed a fair range of motion in the neck with no point tenderness.  The assessment included a sprain versus degenerative joint disease of the neck.  

In a January 2004 letter, the Veteran contended that, although his surgery had helped with symptomatology due to his cervical disc disease, "I still suffer from pain every day and the numbness has returned."

On VA outpatient treatment in March 2004, the Veteran complained of more neck pains in the previous year which consisted of a burning sensation in the lower neck and radiated to the left shoulder and left arm up to the left elbow and were accompanied by numbness in both hands.  He denied any weakness in his arms.  He reported that his neck pain was worse when he tilted his head towards the left side.  A history of fusion surgery at C3 was noted.  Physical examination showed strength and sensation in both arms and hands within normal limits and a fair range of motion in the neck.  The assessment included cervical radicular pains on the left side.  The Veteran stated that he did not want surgery and declined the offer of a neck collar.  

In a December 2004 letter, the Veteran contended that, after his cervical spine surgery, "relief from pain lasted a few years.  For the last several years, the pain has returned in my neck, shoulder, and arm."  He stated that he felt neck pain "all the time" and experienced left hand numbness and difficulty sleeping.  He also was awakened by neck, shoulder, and arm pain "if I move my neck in the wrong direction."  The Veteran submitted another letter dated in March 2006 describing his neck pain in similar terms to his December 2004 letter.

On VA outpatient treatment in June 2005, the Veteran's complaints included continuous neck pain since 1997 surgery consisting of a burning sensation in the neck which radiated in to the left elbow area but not below the elbow.  The Veteran denied any weakness in his arms.  Physical examination showed a decreased range of motion in the neck and strength and sensation in both arms within normal limits.  The assessment include chronic neck pain with some radicular symptoms but no radiculopathy.

In February 2006, the Veteran complained that his neck pains had worsened and radiated to his left shoulder but not his arm.  He also complained of occasional left forearm numbness on the radial side and in the left thumb, more with certain neck positions.  He denied any weakness in his hands and arms.  The assessment included cervical radiculopathy versus carpal tunnel syndrome.

On private outpatient treatment with Michael Riewe, M.D., in April 2006, the Veteran's complaints included left-sided neck pain which had been present "for many years" and associated numbness going into the top of the left shoulder and down the left arm into the left thumb.  The Veteran's symptoms worsened if he leaned his head to the left or turned to the left which caused a shooting pain from the neck in to the shoulder and down the arm.  His current symptoms also worsened if he sat for a prolonged period at the computer.  A history of a cervical laminectomy and instrumentation in 1996 was noted.  It also was noted that an EMG had been done "with uncertain results" as the Veteran stated that one doctor told him it showed carpal tunnel syndrome "but the neurologist told him it was not though [it] is not clear what this is now."  Physical examination showed limited range of motion of the neck particularly with leaning to the left and turning the head to the left which caused symptoms down the left arm, no tenderness in the left shoulder, left arm, left elbow, or left wrist, normal deep tendon reflexes, and normal strength and sensation of the bilateral upper extremities.  The impressions included cervical radiculopathy likely secondary to osteoarthritis and cervical osteoarthritis, status-post surgery.

On private outpatient treatment in May 2006 with Bertram Froehly, M.D., the Veteran complained of persisting and recurrent neck pain since active service.  He reported undergoing cervical laminectomy and fusion surgery of C5-7 by Dr. Clark in 1996 which "produced largely relief of neck pain symptoms until three years ago."  In the previous 3 years, the Veteran stated that his neck pain had recurred upon moving his neck with recurrence of tingling dysesthesias over the lateral aspect of his left upper arm and forearm and into the left thumb.  This pain was particularly noticeable while lying in bed at night and interrupted his sleep.  A cervical computerized tomography (CT) scan was reviewed and showed diffuse degenerative arthritis changes in the neck with neural foraminal stenosis at all levels and severe at C4-T1 and spinal stenosis with a canal of 6-7 millimeters (mm) at C4-C7.  There was no sign of cord compression.  The Veteran's symptoms related to discomfort and not arm weakness.  Range of motion testing of the neck showed right rotation limited to 75 degrees with left-sided neck pulling, left rotation limited to 45 degrees with left neck and shoulder pain, and flexion to 75 degrees with some left neck pulling.  Left arm abduction was limited to 135 degrees with left shoulder and left neck pain.  Dr. Froehly stated that the Veteran's neurologic exam did not show objective evidence of nerve root function loss or myelopathy.  He also stated that the Veteran's cervical CT showed degenerative arthritis involving the neck and cervical congenital stenosis but no associated clinical myelopathy.  He stated further that, without a focal disc rupture and only general degenerative changes, surgical relief of the Veteran's neck pain was not guaranteed on re-operation.  Dr. Froehly noted that, because the Veteran had undergone cervical fusion, neck traction could not be offered.  The Veteran was given a soft neck collar to wear in bed at night to minimize overnight symptoms.  

As noted, in a rating decision dated on August 4, 2006, and issued to the Veteran and his service representative on August 14, 2006, the RO granted service connection for a cervical spine disability (which it characterized as cervical disc disease, status-post discectomy at C5-6, C6-7, with osteophyte removal, fusion and instrumentation with left upper extremity radiculopathy) and assigned a 10 percent rating effective April 22, 2003.  The RO concluded that this was the appropriate effective date for a 10 percent rating for the Veteran's service-connected cervical spine disability because this was the date of receipt of the claim.

On VA outpatient treatment in October 2006, the Veteran complained of neck pains since surgery in the mid-1990's.  He stated that, although his surgery had helped his neck pain initially, it had begun again 5-6 years earlier, radiated to the left side of the neck/shoulder and occasionally to the left elbow, and was accompanied by rare numbness in the left forearm and thumb.  The Veteran denied any arm weakness.  Physical examination showed no point tenderness in the neck and some decreased side to side movement.  The assessment included chronic neck pain due to degenerative joint disease versus previous surgery with rare radicular symptoms.

On VA examination on April 27, 2007, the Veteran's complaints included stiffness with turning the head and numbness in the left forearm and thumb and constant neck pain which travelled to the left arm and hand and was burning, aching, and sharp in nature.  The Veteran rated his neck pain as 8/10 on a pain scale (with 10/10 being the worst pain) and was elicited by physical activity.  The Veteran stated that his cervical spine condition was not incapacitating.  He had difficulty turning the neck and holding objects in the left hand.  A history of anterior discectomy with fusion at C5-C7 levels was noted.  Physical examination of the cervical spine showed no evidence of radiating pain on movement, no evidence of muscle spasm, tenderness to palpation over the cervical spinous processes and paraspinal muscles, no cervical spine ankylosis, normal head position with symmetry in appearance, and normal spinal curvatures.  Range of motion testing of the cervical spine showed flexion to 25 degrees, extension to 20 degrees, lateral flexion to 30 degrees in each direction, and rotation to 40 degrees in each direction.  The Veteran's joint function of the spine was limited additionally by pain after repetitive use but was not limited by fatigue, weakness, lack of endurance, or incoordination.  There were signs of intervertebral disc syndrome (IVDS) with sensory deficits of left upper arm, left lateral forearm, and left thumb.  X-rays of the cervical spine showed degenerative arthritis, spondylosis, and neuroforaminal encroachment.  The diagnosis was cervical disc disease, status-post discectomy at C5-6 with osteophyte removal, fusion and instrumentation with left upper extremity radiculopathy with decreased mobility, neuroforaminal encroachment, and IVDS involving the left C5-6 nerve roots and dermatomal distribution.

As noted, in a rating decision dated on May 22, 2007, and issued to the Veteran and his service representative on July 9, 2007, the RO assigned a higher 20 percent rating effective April 27, 2007, for the Veteran's service-connected cervical spine disability.  This decision was issued along with a Statement of the Case (SOC).  The RO concluded in the SOC that April 27, 2007, was the appropriate effective date for the higher 20 percent rating for the Veteran's service-connected cervical spine disability because that was the date of a VA examination showing worsening symptoms.

The next relevant correspondence occurred when the Veteran filed a signed "Appeal Status Election" form which was dated on July 16, 2007, and date-stamped as received by the RO on August 8, 2007.  The Veteran stated that he agreed with the higher 20 percent rating assigned for his service-connected cervical spine disability but requested an effective date of April 22, 2003, for this rating.  He also essentially requested an explanation from VA as to the reason for assigning him staged ratings for his service-connected cervical spine disability.  See Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007) (discussing applicability of staged ratings).

The RO then promulgated an SOC which was dated on March 13, 2008, and issued to the Veteran on March 14, 2008, in which it denied his claim for an effective date earlier than April 27, 2007, for the 20 percent rating for a service-connected cervical spine disability.  The RO concluded that April 27, 2007, was the appropriate effective date for the 20 percent rating because of the findings made by Dr. Froehly in May 2006 concerning the severity of the Veteran's service-connected cervical spine disability.

The next relevant correspondence occurred when the Veteran perfected a timely appeal on his earlier effective date claim by filing a VA Form 9 which was dated on March 22, 2008, and date-stamped as received by the RO on March 26, 2008.  The Veteran contended that the appropriate effective date for the 20 percent rating for his service-connected cervical spine disability should be April 22, 2003, because that was the date that he had filed his original service connection claim.  He also sharply disputed the findings obtained by Dr. Froehly in May 2006 and contended instead that the April 27, 2007, VA examination was a more accurate picture of the symptomatology attributable to his service-connected cervical spine disability.  He also contended that "the movement of my head has not changed since the original filing of this claim.  The only change has been the level of pain which is getting worse as time passes."

The Veteran testified at his RO hearing in June 2008 that he had been unable to move his neck since his 1996 cervical disc fusion surgery because of the multiple cervical discs fused in his neck.  He also testified that the range of motion in his neck had not changed or improved since surgery because his cervical discs were fused in his neck.  He also sharply disputed the range of motion findings obtained by Dr. Froehly in May 2006.

In August and in September 2009, the Veteran submitted copies of private outpatient treatment records dated in July and August 2009 along with waivers of RO jurisdiction over this evidence in the first instance.  See 38 C.F.R. § 20.1304(c).  A review of this evidence shows that, on private outpatient treatment with Dr. Riewe in July 2009, the Veteran complained of paresthesias and shooting pains in the left upper extremity.  It was noted that the Veteran had not been seen for 3 years.  A history of cervical radiculopathy and cervical laminectomy and fusion in 1996 was noted.  Dr. Riewe stated that the Veteran "has been left with a residual stiff neck with limited range of motion from the last fusion in 1996."  Physical examination showed limited range of motion in the neck, particularly with leaning to the left and turning head to the left, which caused symptoms down his left arm.  Range of motion testing showed right lateral cervical rotation to 40 degrees, left lateral cervical rotation to 30 degrees, cervical flexion to 20 degrees, cervical extension to 10 degrees, and lateral cervical bending to 15 degrees in each direction.  Neurological examination showed normal deep tendon reflexes and normal strength and sensation in the bilateral upper extremities.  The impressions included cervical radiculopathy likely secondary to osteoarthritis, cervical osteoarthritis, status-post surgery, and cervical disability secondary to reduce trend of motion secondary to the cervical fusion.  The Veteran was referred to Dr. Froehly for a second opinion.

In August 2009, Dr. Froehly stated that the Veteran complained of persisting general neck and muscle pain occasionally associated with tingling down the lateral aspect of the left forearm in to the first 2 fingers of the left hand.  He denied any arm and leg weakness or stiffness.  The Veteran's cervical spine surgery was noted.  He stated that his surgery had controlled his neck pain until 6 years earlier "when it recurred and has persisted along with occasional lateral arm dysethesias."  Range of motion testing of the neck showed flexion limited to 25 to 30 degrees and rotation to the right to 40 degrees and to the left to 30 degrees.  Dr. Froehly stated that he suspected that the neck range of motion testing results which he had obtained in May 2006 "were in error."  

The Board agrees with the Veteran's assertions and RO hearing testimony that, because the symptomatology attributable to his service-connected cervical spine disability essentially has been the same since he filed his service connection claim on April 22, 2003, he is entitled to an effective date of April 22, 2003, for the 20 percent rating assigned to his service-connected cervical spine disability.  The competent evidence shows that the Veteran's service-connected cervical spine disability has been manifested by complaints of continuing neck pain, numbness, and limited motion throughout the pendency of this appeal.  The range of motion in the Veteran's neck (or cervical spine) was noted as "fair" on repeated VA outpatient treatment visits between 2002 and 2004.  There was a "decreased" range of motion in the cervical spine noted on VA outpatient treatment in June 2005 but no range of motion findings in degrees were provided.  The Veteran also reported in June 2005 that he had experienced continuous neck pain since his surgery.  Dr. Riewe noted in May 2006 that the Veteran had a limited range of motion in the cervical spine although he did not provide any range of motion findings in degrees.  There was some decreased side to side movement in the Veteran's neck on VA outpatient treatment in October 2006 although no range of motion findings in degrees were provided.  The Veteran also reported that his cervical spine surgery in 1996 had resulted in only temporary resolution of his neck pain which had returned along with rare numbness in the left forearm and thumb.  This is consistent with the 1996 private treatment records that the Veteran submitted when he filed his service connection claim on April 22, 2003, which showed that, although he experienced some relief immediately following his surgery in June 1996, his neck pain had returned several months later in October 1996.  The Veteran testified at his June 2008 RO hearing that he had been unable to move his neck since his surgery and had experienced no change in his neck range of motion since surgery.  Dr. Riewe stated in July 2009 that, following his 1996 surgery, the Veteran "has been left with a residual stiff neck with limited range of motion."  The Veteran's cervical flexion also was limited to 20 degrees in July 2009.

The Board observes that, in May 2006, Dr. Froehly obtained range of motion findings which demonstrated only minimally limited range of motion in the Veteran's cervical spine.  The Veteran has sharply disputed these findings in lay statements and RO hearing testimony (as discussed above).  He has contended that, because several of his neck vertebra are fused together, it would be impossible for him to achieve 75 degrees of flexion in the neck (as Dr. Froehly noted in May 2006).  Following subsequent outpatient treatment in August 2009, Dr. Froehly concluded that the Veteran's neck movements were less than what he had found in May 2006.  Dr. Froehly stated that he suspected that the earlier range of motion testing results obtained in May 2006 "were in error."  He also obtained range of motion testing results in August 2009 (flexion limited to 25 to 30 degrees) which were consistent with what the VA examiner found on VA examination in April 2007 (flexion limited to 25 degrees).  Because they are not consistent with other range of motion testing results obtained before and after May 2006, the Board finds that the range of motion testing results for the cervical spine obtained by Dr. Froehly in May 2006 are less than probative on the issue of whether the Veteran is entitled to an earlier effective date for the 20 percent rating for his service-connected cervical spine disability.  The remaining range of motion testing results obtained by the VA examiner in April 2007 and by Dr. Froehly in August 2009 support a finding that the Veteran's service-connected cervical spine disability warrants a 20 percent rating throughout the appeal period.  See 38 C.F.R. § 4.71a, DC 5003-5242.

The competent evidence suggests that the Veteran's cervical spine has been manifested by increased symptomatology since shortly after his cervical spine surgery in 1996, which provided only temporary relief of his symptoms.  The Veteran's 1996 private treatment records (which referred to his surgery and documented his immediate post-surgical treatment) were date-stamped as received by VA on April 22, 2003, when he filed his original service connection claim.  Although it appears that the Veteran's cervical spine disability may have worsened in October 1996 following cervical spine surgery in June 1996, the records demonstrating increased cervical spine symptomatology were not received by VA until April 22, 2003.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  In summary, the Board finds that, because the competent evidence suggests that the Veteran's neck symptomatology has been the same throughout the appeal period, and because he filed his original service connection claim on April 22, 2003, that is the appropriate effective date for the 20 percent rating for his service-connected cervical spine disability.    


ORDER

Entitlement to an effective date of April 22, 2003, for a 20 percent rating for a service-connected cervical spine disability is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


